DETAILED ACTION
	This Office action is responsive to communication received 02/28/2022 – Request for Continued Examination (RCE) and Amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-20 remain pending.
Response to Arguments
	In the arguments received 02/28/2022, the applicant contends that none of the prior art references of record, specifically neither Dickinson (US PUBS 2005/0009623) nor Chao (USPN 7,140,974), applied in the final rejection dated 11/29/2021, shows or suggests that “the first end of each protrusion of the multiple protrusions are formed directly into the internal front surface of the rear body and extend away from the rear body toward the strikeface”, as now required by independent claims 1 and 11, and further argues that none of the prior art references applied shows or suggests that “the strikeface is entirely separate from the rear body and indirectly coupled to the rear body by a filler material such that the filler material forms a portion of a perimeter of the club head”, as now required by independent claims 1 and 11. 
	IN RESPONSE:
	In response, it is noted that the language requiring “the first end of each protrusion of the multiple protrusions are formed directly into the internal front surface of the rear body and extend away from the rear body toward the strikeface” (emphasis added) is considered to present product-by-process limitations.  Even though product-by-process claims are limited by and defined by the process, the patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.  Here, Dickinson even states in paragraph [0033] that the faceplate structure, while shown as an insert, may also be formed integrally with the club head body.  Whether the protrusions were to have been formed directly into the internal front surface of the rear body (i.e., integrally formed with the rear body) or formed separately and engaged with the internal front surface of the rear body, as shown in the Dickinson drawings, the end product would have provided that the first end of the protrusions extend away from the rear body and toward the strikeface.  
	With respect to the construction and arrangement of the filler material, applicant’s arguments are generally agreed with in that neither Dickenson nor Chao shows a filler material forming a portion of a perimeter of the club head.  However, applicant’s attention is directed to the newly-applied reference to Snyder (US PUBS 2014/0274454), which shows it to be old in the art to provide an iron-type club head with a striking face arrangement in which a filler or resilient backing material (220) is provided against a rear surface of a metallic striking face to separate the striking face from a rear body of the club head.  The filler may be provided as part of an insert (i.e., see Fig. 3B in Snyder) or in an arrangement in which the filler is exposed at a perimeter portion of the toe end, the top end and the bottom end of the club head body (i.e., see Fig. 4B in Snyder).   
	No claim is allowed.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Objections
Claims 1, 10, 11 and 20 are objected to because of the following informalities: 
As to claim 1, line 12, “are” should read --is--.
As to claim 1, line 17, “the distance” should read --a distance--.
As to claim 10, line 2, “the strikeface material” should read --a strikeface material--.
As to claim 11, line 12, “are” should read --is--.

As to claim 20, line 2, “the strikeface material” should read --a strikeface material--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US PUBS 2005/0009623) in view of Snyder (US PUBS 2014/0274454). 
As to claim 1, Dickinson shows a golf club head comprising: a top end and a bottom end opposite the top end; a front end and a rear end opposite the front end; a toe end and a heel end opposite the toe end, as shown in annotated FIG. 9, below:

    PNG
    media_image2.png
    602
    1032
    media_image2.png
    Greyscale

In addition, Dickinson discusses a strikeface (i.e., a separate strike face of thin metal 
    PNG
    media_image3.png
    562
    1353
    media_image3.png
    Greyscale

The club head in Dickinson is clearly configured such that, when the striking surface impacts a golf ball with a first amount of force, the multiple protrusions deflect toward the rear body internal front surface with a first amount of deflection and the multiple protrusions extend towards the strikeface rear surface.  See FIG. 1B, for example.  
Dickinson does not explicitly state that “the first end of each protrusion of the multiple protrusions are [sic] formed directly into the internal front surface of the rear body and extends formed directly into the internal front surface of the rear body and extend away from the rear body toward the strikeface” (emphasis added) is considered to include product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, the patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.  Here, Dickinson even states in paragraph [0033] that the faceplate structure, while shown as an insert, may also be formed integrally with the club head body.  Whether the protrusions were to have been formed directly into the internal front surface of the rear body (i.e., integrally formed with the rear body) or formed separately and engaged with the internal front surface of the rear body, as shown in the Dickinson drawings, the end product would have provided that the first end of the protrusions extend away from the rear body and toward the strikeface.  
Dickinson does not explicitly state “wherein the strikeface is entirely separate from the rear body and indirectly coupled to the rear body by a filler material such that the filler material forms a portion of a perimeter of the club head” (emphasis added).   Note, Dickinson does state that the striking face (8) may be coated with a thin metal (i.e., paragraph [0025]), but does not offer further details as to how the thin metal is arranged with respect to the filler material or the rear body.  Snyder shows it to be old in the art to provide an iron-type club head with a striking face arrangement in which a filler or resilient backing material (220) is provided against a rear surface of a metallic striking face (i.e., see paragraphs [0011], [0034], and [0037]) to separate the metallic striking face from a rear body of the club head.  The filler may be provided as part of an insert (i.e., see Fig. 3B in Snyder) or in an arrangement in which the filler is exposed at a perimeter portion of the toe end, the top end and the bottom end of the club head body (i.e., see 
As to claim 2, in Dickinson, the filler material is in communication with the multiple protrusions. See FIGS. 8 and 15. 
As to claim 4, in Dickinson, the multiple protrusions comprise a first protrusion forming a first angle with the rear body internal front surface; and the first angle is less than 90 degrees. FIG. 15 clearly shows an angle less than 90 degrees for the orientation of the protrusions (37). 
As to claim 9, in Dickinson, each protrusion of the multiple protrusions extends linearly away from the rear body internal surface toward the strikeface. See FIGS. 8 and 15. 
As to claim 10, Dickinson notes that an insert may be formed of composite or polymer material and that a polymer or thin metal layer may be supplied atop the insert and serves as a striking surface.  See paragraph [0025].  At the same time, the rear body may comprise metals, alloys and polymeric materials (see paragraph [0021]). 
/
/
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US PUBS 2005/0009623) in view of Snyder (US PUBS 2014/0274454) and Herbert (USPN 8,915,799).  Dickinson in view of Snyder has been discussed, above.  Although Dickinson, as modified by Snyder, does not disclose the specific, claimed dilatant non-Newtonian material, Dickinson does state that soft rubbery or polymer material may be present as part of the structure between the front and rear bodies.  See paragraphs [0025, 0026 and 0030] and FIG. 12 in Dickinson.  Here, the selection of a suitable polymer to provide the front body with the desired shock absorption and rebound characteristics would have involved an obvious choice in design.  Selection of a known material to take advantage of the properties of the known material would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Moreover, it is noted that the applicant has not invented the claimed dilatant non-Newtonian material.  Here, Herbert is cited to show that the use of dilatant non-Newtonian materials in the golf art is old in the art.  See col. 3, lines 4-32 in Herbert.  

Claims 5-8, 11, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US PUBS 2005/0009623) in view of Snyder (US PUBS 2014/0274454) and Frame (USPN 7,278,926). 
As to claims 5-8 and 15-18, Dickinson in view of Snyder has been discussed, above.  Dickinson, as modified by Snyder, is silent with respect to the exact, claimed angles made between the protrusions and the rear body internal front surface as well as the varying angles between multiple protrusions and the rear body front internal surface or the strikeface rear surface.  Dickinson further lacks a discussion of any ratio between the length and lateral dimension of the protrusions, or difference in length between the multiple protrusions.  Note, Dickinson is concerned with controlling the spin (i.e., both side-spin and back-spin) of a struck golf ball by providing elements of a particular cross-section and arranging these elements at In re Aller, 105 USPQ 233 (CCPA 1955). 
As to claim 11, reference is made to the annotated versions of FIGS. 9 and 15 included under claim 1 above, which are not being repeated here, for brevity.  Dickinson shows a golf club head comprising: a top end and a bottom end opposite the top end; a front end and a rear end opposite the front end; a toe end and a heel end opposite the toe end. In addition, Dickinson shows a strikeface (i.e., a separate strike face of thin metal may be provided, as described in paragraph [0025], line 30-31) comprising a striking surface, and a rear surface opposite and rearward of the striking surface, a rear body comprising: a rear body comprising an internal front surface; and multiple protrusions.  Each protrusion of the multiple protrusions comprises a first end and a second end opposite the first end.  In Dickinson, the second end of each protrusion is not engaged with the strikeface and is proximal to the strikeface rear surface; wherein each protrusion of the multiple protrusions has a length measured as a distance from the first end of each protrusion to the second end of each protrusion.  
sic] formed directly into the internal front surface of the rear body and extends away from the rear body toward the strikeface”.  However, the language that “the first end of each protrusion of the multiple protrusions are formed directly into the internal front surface of the rear body and extend away from the rear body toward the strikeface” (emphasis added) is considered to include product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, the patentability of a product does not depend on its method of production. If the product in the product-by-process claims is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP 2113.  Here, Dickinson even states in paragraph [0033] that the faceplate structure, while shown as an insert, may also be formed integrally with the club head body.  Whether the protrusions were to have been formed directly into the internal front surface of the rear body (i.e., integrally formed with the rear body) or formed separately and engaged with the internal front surface of the rear body, as shown in the Dickinson drawings, the end product would have provided that the first end of the protrusions extend away from the rear body and toward the strikeface.  
Dickinson does not explicitly state “wherein the strikeface is entirely separate from the rear body and indirectly coupled to the rear body by a filler material such that the filler material forms a portion of a perimeter of the club head” (emphasis added).   Note, Dickinson does state that the striking face (8) may be coated with a thin metal (i.e., paragraph [0025]), but does not offer further details as to how the thin metal is arranged with respect to the filler material or the rear body.  Snyder shows it to be old in the art to provide an iron-type club head with a striking face arrangement in which a filler or resilient backing material (220) is provided against a rear surface of a metallic striking face (i.e., see paragraphs [0011], [0034], and [0037]) to separate the metallic striking face from a rear body of the club head.  The filler may be provided as part of an insert (i.e., see Fig. 3B in Snyder) or in an arrangement in 
As to claim 12, in Dickinson, the filler material is in communication with the multiple protrusions.  See FIGS. 8 and 15. 
As to claim 14, in Dickinson, the multiple protrusions comprise a first protrusion forming a first angle with the rear body internal front surface; and the first angle is less than 90 degrees. FIG. 15 clearly shows an angle less than 90 degrees for the orientation of the protrusions (37). 
As to claim 19, in Dickinson, each protrusion of the multiple protrusions extends linearly away from the rear body internal surface toward the strikeface. See FIGS. 8 and 15. 
As to claim 20, Dickinson notes that an insert may be formed of composite or polymer material and that a polymer or thin metal layer may be supplied atop the insert and serves as a striking surface.  See paragraph [0025].  At the same time, the rear body may comprise metals, alloys and polymeric materials (see paragraph [0021]). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US PUBS 2005/0009623) in view of Snyder (US PUBS 2014/0274454), Frame (USPN 7,278,926) and Herbert (USPN 8,915,799).  Dickinson in view of Snyder and Frame has been discussed, above.  Although Dickinson, as modified by Snyder and Frame, does not disclose the specific, claimed dilatant non-Newtonian material, Dickinson does state that soft rubbery or polymer material may be present as part of the structure between the front and rear bodies.  See paragraphs [0025, 0026 and 0030] and FIG. 12 in Dickinson.  Here, the selection of a suitable polymer to provide the front body with the desired shock absorption and rebound characteristics would have involved an obvious choice in design.  Selection of a known material to take advantage of the properties of the known material would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.  See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  Moreover, it is noted that the applicant has not invented the claimed dilatant non-Newtonian material.  Here, Herbert is cited to show that the use of dilatant non-Newtonian materials in the golf art is old in the art.  See col. 3, lines 4-32 in Herbert.  
Further References of interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See filler (161) at the toe end in Hou;
See Figs. 2 and 2A in Gallagher showing a filler at the toe perimeter;
Figs. 3 and 5 in Biafore show an insert material at toe, top and bottom ends of the perimeter of the club head;
Fig. 6 in Hutin shows a filler between a strike face and the body; 
See Fig. 7 in Stites, wherein the filler material extends to the top and bottom perimeter of the club head;
Note Fig. 1 in Pergande.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711